Citation Nr: 0121692	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  98-07 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right hip, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In May 2001, the veteran appeared before the undersigned 
Member of the Board, and gave testimony in support of his 
claims.  During that hearing, the veteran withdrew his claim 
for an increased evaluation for his service-connected 
perforation of the right tympanic membrane.  Accordingly, the 
Board will not address it further.  38 C.F.R. § 20.204.  In 
addition, the veteran raised questions of entitlement to an 
earlier effective date for the assignment of his 40 percent 
evaluation for residuals of a gunshot wound of the right hip, 
as well as entitlement to secondary service connection for 
back, knee and ankle disabilities.  It was determined that 
these were separate claims which were to be raised with the 
RO.  He did not consider them intertwined with the issues on 
appeal.  The Board may therefore proceed to consider the 
issues currently on appeal.  

This decision will address the issue of entitlement to 
service connection for bilateral hearing loss.  The issue of 
entitlement to an increased evaluation for residuals of a 
gunshot wound of the right hip will be addressed in the 
remand that follows the decision.  



FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  

2.  The veteran was exposed to acoustic trauma in service.  

3.  It is reasonable to conclude that the veteran's current 
hearing loss is related to his military service.  


CONCLUSION OF LAW

With resolution of reasonable doubt, the veteran's bilateral 
defective hearing was incurred during service. 38 U.S.C.A. §§ 
1110, 1154 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No.106-475,114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the appellant was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  When the appellant testified before 
the undersigned Member of the Board, the appellant was given 
notice of the evidence necessary to substantiate the claims.  
The duty to suggest evidence was met at the time of the 
hearing pursuant to 38 C.F.R. § 3.103 (2000).  The appellant 
was afforded an additional 90 day period to submit evidence.  
The RO has made all reasonable efforts to obtain relevant 
records adequately identified by the appellant, and it 
appears that all evidence identified by the appellant 
relative to these claims has been obtained and associated 
with the claims folder.  Extensive service medical records 
have been obtained and are in the claims folder.  Multiple VA 
examinations have been conducted, and copies of the reports 
associated with the file.  

The veteran maintains that his current hearing loss was 
caused by acoustic trauma, noise exposure, during service.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110. 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2000). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts shown in every 
case.  When, after consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant. "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility. 38 C.F.R. §§ 3.102 (2000).

The Board notes that, in Alemany v. Brown, 9 Vet. App. 518 
(1996), the United States Court of Appeals for Veterans 
Claims (Court) noted that, in light of the benefit of the 
doubt provisions of 38 U.S.C. § 5107(b), an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is "definite etiology" or 
"obvious etiology."  In Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In Gilbert, the 
Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence. Under the benefit of the doubt doctrine established 
by Congress, when the evidence is in relative equipoise, the 
law dictates that the veteran prevails. Thus, to deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  

If the record shows evidence of inservice acoustic trauma and 
inservice audiometric results indicate an upward shift in 
tested thresholds, and if post-service audiometric testing 
results meet the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post-service findings to injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).  

Initially, the Board notes that the veteran served as a 
rifleman in the Marine Corps, and received the Purple Heart 
Medal for a gunshot wound injury received in Vietnam.  The 
veteran's service medical records show that he was seen in 
December 1969 for pain in the right ear related to a weapon 
being fired near him a few days earlier.  A perforation of 
the tympanic membrane was found.  He underwent an 
audiographic examination.  Three separate tests were 
conducted.  On one, at 2000 Hz the auditory thresholds were 
40 and 55 respectively, in the right and left ears, and at 
4000 Hz the auditory threshold was 75 in the right ear.  Two 
additional readings showed no readings of 40 or greater in 
the 500 to 4000 frequencies, but readings for the right ear 
were 55 and 40 at 8000 Hz.  Speech recognition was not 
tested.  There was no diagnosis of defective hearing.  A 
comprehensive separation examination is not of record, 
apparently because the veteran was separated due to physical 
disability. 

On VA outpatient treatment in April 1996, the examiner noted 
that the veteran had a history of noise exposure and a 
hearing loss at 1500-8000 Hz.    It was noted that the 
veteran was a rifleman in Vietnam and suffered an explosion 
that required repair to the right tympanic membrane.  On 
treatment by VA in May 1996, the examiner found sensorineural 
hearing loss which was related to noise exposure.  The 
veteran was examined by VA in June 1996.  He reported a 
history of decreased hearing secondary to a bomb explosion 
while serving in the Vietnam War.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
55
50
50
LEFT
10
10
60
55
60

Speech audiometry revealed speech recognition ability of 90 
percent bilaterally.  The examiner diagnosed mild to 
moderately severe slightly sloping sensorineural hearing loss 
at 2,000 to 8,000 Hz on the right and mild to moderately 
severe sloping sensorineural hearing loss at 2,000 to 8,000 
Hz on the left.  

The veteran testified before the undersigned member of the 
Board in May 2001.  He stated that he was exposed to an 
explosion while in Vietnam, which he believed had contributed 
to his current hearing loss.  He stated that since he left 
service he had not had any activities that exposed him to 
noise hazards.  He had worked as a carpenter. 

After carefully reviewing the evidence of record, the Board 
finds that it is reasonable to conclude that service 
connection is warranted for the veteran's bilateral hearing 
loss.  While the service medical records do not affirmatively 
establish the presence of a bilateral hearing loss in 
service, he did serve in combat, had a documented incident of 
significant noise exposure which ruptured a tympanic membrane 
and did have some abnormal readings on audiometric testing 
during service.  In essence, there is competent medical 
evidence of record which tends to show that the veteran's 
bilateral hearing loss originated during his period of 
military service. 

The veteran has a current hearing loss disability by VA 
standards.  The post service VA medical records relate the 
veteran's bilateral hearing loss to prior noise exposure and 
specifically considered his history of exposure to noise 
during service.  There are no indications in the record of 
any intercurrent causes for his defective hearing.  The Board 
emphasizes that, absent evidence to the contrary, the Board 
is not in a position to attribute the veteran's bilateral 
hearing loss to some other cause.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  As such, the Board is unable to 
conclude that the preponderance of the evidence is against 
the instant claim.  Accordingly, it appears that there is at 
least an approximate balance of positive and negative 
evidence regarding the merits of this issue.  With reasonable 
doubt resolved in favor of the veteran, service connection is 
warranted for his bilateral hearing loss. 


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran seeks an increased evaluation for his service-
connected residuals of a gunshot wound of the right hip.  
Residuals of gunshot wounds are evaluated on the basis of the 
velocity, trajectory and size of the missile which inflicted 
the wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective clinical findings.  All 
such evidence serves to define slight, moderate, moderately 
severe, and severe muscle injuries due to gunshot wounds or 
other trauma.  38 C.F.R. § 4.56 

The Board notes that the veteran incurred a gunshot wound to 
the right hip in January 1970.  The wound was debrided in 
Vietnam and he was transferred to a facility in Guam where he 
underwent surgery.  He was then transported to a facility in 
Corpus Christi, Texas for further treatment.  The 
comprehensive clinical records for the veteran which would 
fully document the full extent of his wound are not currently 
of record.  In order to properly evaluate the veteran's 
claim, these records are necessary to ascertain the extent of 
the initial injury, the track the missile, assess muscle 
and/or joint damage, as well as document the treatment and 
management of infection.  

The veteran's disability has been rated under Diagnostic 
Codes 5315 and 5316.  Diagnostic Code 5315 (Muscle Group XV, 
the mesial thigh group), provides a noncompensable evaluation 
for slight injury, 10 percent for moderate injury, 20 percent 
for moderately severe and 30 percent for severe injury.  The 
function of this muscle group is flexion of the hip, 
adduction of the hip, and flexion of the knee.  An injury to 
Muscle Group XVI, controlling flexion of the hip, is rated 
under Code 5316 and warrants a noncompensable evaluation when 
slight, a 10 percent evaluation when moderate, a 30 percent 
evaluation when moderately severe, and a 40 percent 
evaluation when severe. 

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e) (2000).  
While the most recent VA examination report shows a diagnosis 
of gunshot wound with damage to muscle groups XV and XVI on 
the right, the examiner has not indicated the extent of the 
injury to each of the muscle groups involved.  In addition, 
the RO has not considered the combined evaluation provision 
noted above.  

Separate ratings may be assigned for the separate and 
distinct manifestations of the same injury.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The record shows that the 
veteran's scar has been described as well healed and as 
"sensitive" on VA examination in September 1999.  Scars 
which are tender and/or painful warrant a separate 10 percent 
evaluation under 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (2000).  The Board finds that further clarification 
regarding the manifestations of any scarring is necessary. 

The veteran has been diagnosed with osteomyelitis in 
conjunction with his service-connected disability.  He has 
indicated that he was treated for this infection during 
service, and that he underwent three operations.  As noted 
above, the service treatment records are incomplete.  On VA 
examination in May 1976, the examiner diagnosed gunshot wound 
of the right hip with fracture, compound, right hip and right 
trochanter, with subsequent osteomyelitis.  The most recent 
VA examination report, dated in September 1999, shows that 
the veteran reported having osteomyelitis, and this was 
documented by the examiner in the diagnosis.  Osteomyelitis, 
when present, may be assigned a separate evaluation from 
other gunshot wound residuals.  In addition, if osteomyelitis 
is completely removed by surgery, the residuals of such 
surgery may be rated.  The RO has not considered assigning a 
separate rating for osteomyelitis or for residuals of surgery 
to remove osteomyelitis.  38 C.F.R. Part 4, DC 5000, Note 2 
(2000).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all 
non-VA health care providers who have 
provided treatment for his service-
connected residuals of a gunshot wound of 
the right hip as well as for any 
treatment concerning osteomyelitis.  With 
any necessary authorizations from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request. 

2.  As noted above, pertinent service 
department medical facility clinical 
records which should exist have not been 
associated with the claims folder.  Three 
locations have been identified; however, 
the veteran should be offered the 
opportunity to give more complete and 
detailed information regarding the 
treatment of his injury during service.  
After any additional pertinent 
information is supplied by the veteran 
regarding the dates and places of 
treatment, the RO should contact NPRC in 
an attempt to locate the clinical 
treatment records that may be pertinent 
to the determination regarding the nature 
and extent of the gunshot wound.  The 
NPRC should be asked to search for 
records of hospital treatment of the 
veteran in January 1970 at the naval 
hospital in Da Nang (the First Battalion 
Medical Hospital), at the U. S. Naval 
Hospital in Guam in January and February 
1970, and at the U. S. Naval Hospital at 
Corpus Christi, Texas beginning in 
February 1970.  This should include all 
clinical records, surgical reports and 
diagnostic studies.  If additional 
service medical records are obtained, 
these records should be associated with 
the veteran's claims folder.  If no 
additional records are secured, the steps 
taken to obtain these records and the 
response of the NPRC should be documented 
in the claims folder.  

3.  The RO should arrange for the veteran 
to be evaluated by the appropriate 
specialist(s) to determine the nature, 
extent, and severity of the service-
connected gunshot wound of the right hip.  
The veteran's claims folder, including 
the pertinent medical records contained 
therein must be reviewed by the 
examiner(s) in conjunction with the 
examination(s).  All necessary tests 
should be performed.  The examiner(s) 
should record a complete history, all 
pertinent medical complaints, symptoms, 
clinical findings, and comment on the 
functional limitation, if any, caused by 
these conditions.  The examiner(s) should 
indicate if osteomyelitis is present, and 
if treated surgically whether there are 
any residuals from the surgery.  The 
examiner should comment on whether the 
veteran has any established recurrence of 
osteomyelitis.  Recognizing that Muscle 
Groups XV and XVI have been documented as 
having been involved, the examiner should 
specify the degree of injury to those 
muscle groups and what functional 
abilities are affected.  In addition, the 
examiner should indicate if any other 
Muscle Groups are involved, and if so the 
extent of injury and any functional 
impairment.  Further, the examiner should 
identify the etiology of any neurological 
manifestations, as well as the degree of 
injury involved and any functional 
impairment that results.  The examiner 
should comment as to whether the 
disability associated with each of the 
affected muscle groups would be 
considered moderate, moderately severe, 
or severe.  In this regard, he/she should 
comment concerning the presence or 
absence of the cardinal signs and 
symptoms of muscle disability, including 
loss of power, weakness, lowered 
threshold of fatigue, fatigue pain, 
impairment of coordination, and 
uncertainty of movement.  The examiner 
should indicate whether any scars 
associated with the injury are 
superficial, poorly nourished, or with 
repeated ulceration; or are tender and 
painful on objective demonstration.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

4.  When the above development has been 
properly completed, the issue should be 
readjudicated by the RO. The RO should 
specifically determine whether separate 
ratings are warranted for any nerve 
injury, osteomyelitis or residuals, or 
scarring in accordance with Esteban v. 
Brown, 6 Vet. App. 259 (1994).  To the 
extent that the determinations remain 
adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case, which 
includes all relevant laws and 
regulations, and afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified; however, he is advised that he has the right to 
submit additional evidence and argument on the matters that 
have been remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals


 

